Cite as 2022 Ark. 172
                   SUPREME COURT OF ARKANSAS
                                               Opinion Delivered: September   29, 2022

IN RE DISTRICT COURT RESOURCE
ASSESSMENT BOARD




                                       PER CURIAM

         The Honorable Shawn A. Womack, Justice of the Supreme Court of Arkansas, is

reappointed to the District Court Resource Assessment Board for a term that expires on

April 30, 2025. The Honorable Edwin Keaton, Circuit Judge for the Thirteenth Circuit;

and John Collins, Esq., of Little Rock, are reappointed to the District Court Resource

Assessment Board for a term that expires on April 30, 2026. The Court thanks Justice

Womack, Judge Keaton, and Mr. Collins for their continued service on this important

board.

         The Honorable B. Park Eldridge, Jr., District Judge for Arkansas County, Southern

District, is appointed to the District Court Resource Assessment Board for a term that

expires on April 30, 2026. The Court thanks Judge Eldridge for his willingness to serve.

         The Court extends its gratitude to the Honorable David Stewart, retired District

Judge, whose term has expired, for his work on behalf of the board.